Citation Nr: 0927537	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a July 1973 rating decision that failed to award service 
connection for paranoid schizophrenia.

2.  Whether CUE was committed in an October 1991 rating 
decision that failed to assign an effective date earlier than 
February 1, 1991, for an award of a 100 percent evaluation 
for service-connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from May 1972 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied an effective date 
prior to March 3, 1989, for the award of service connection 
for paranoid schizophrenia.

By a May 2007 decision, the Board dismissed a claim of 
entitlement to an effective date prior to March 3, 1989, for 
the award of service connection for paranoid schizophrenia.  
Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2009, the Court issued a memorandum decision wherein the 
Board's 2007 dismissal was affirmed.  That issue is not 
before the Board.  The Court vacated the May 2007 decision to 
the extent the Board found that the Veteran had not raised a 
claim of CUE.  The case has been remanded to the Board to 
address the Veteran's claims of CUE.

Decisions by the Court reflect that VA must read 
sympathetically a self-represented appellant's claim of CUE.  
See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 
2005); see also Canady v. Nicholson, 20 Vet. App. 393, 402 
(2006) (a claim of CUE may be inferred from a sympathetic 
reading).  In general, the need for a sympathetic reading in 
determining whether an issue has been raised is particularly 
acute where, as here, the Veteran is afflicted with a 
significant psychological disability.  See Comer v. Peake, 
552 F.3d 1362, 1368-69 (Fed. Cir. 2009).

At issue are statements submitted by the Veteran in February 
2004 and December 2004.  With an extremely liberal and 
sympathetic reading of the Veteran's two statements, in 
conjunction with the information provided in the briefs 
submitted to the Court by the Veteran's representative, the 
Board finds that the Veteran raised claims of CUE in previous 
RO rating decisions.  See 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2008).

One issue is whether CUE was committed in a July 1973 rating 
decision that failed to award service connection for paranoid 
schizophrenia.  The Veteran now contends that the RO should 
have granted service connection at that time on a presumptive 
basis for his paranoid schizophrenia that was diagnosed 
within one year of his discharge from military service.

The second issue is whether CUE was committed in an October 
1991 rating decision that failed to assign an effective date 
earlier than February 1, 1991, for an award of a 100 percent 
evaluation for service-connected paranoid schizophrenia.  He 
contends that the RO failed to apply the existing law 
applicable to assigning an effective date for an increased 
rating.  The Veteran alternatively contends that the RO 
incorrectly characterized the issue in the October 1991 
decision as a claim for an increase rather than a 
continuation of a previous claim that was filed in March 
1989.

Pursuant to the February 2009 Court order, the two claims of 
CUE must be adjudicated by VA.  Claims of CUE in prior RO 
decisions are to be adjudicated on the merits by the RO in 
the first instance.  See Jarrell v. Nicholson, 20 Vet. 
App. 326, 332-33 (2006).  As such, a remand is necessary in 
order for the RO to adjudicate the two claims of CUE.

Accordingly, these issues are REMANDED for the following 
action:

Adjudicate the claims of whether CUE was 
committed in a July 1973 rating decision 
that failed to award service connection 
for paranoid schizophrenia and whether 
CUE was committed in an October 1991 
rating decision that failed to assign an 
effective date earlier than February 1, 
1991, for an award of a 100 percent 
evaluation for service-connected paranoid 
schizophrenia.  Furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) for any 
issue where it is determined that CUE was 
not committed and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.  (The implication of the Court's 
order is that these issues were already 
on appeal to the Board, so action by way 
of a SSOC, not a statement of the case, 
is appropriate.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

